  Case 4:18-cv-00159-O Document 76 Filed 09/08/20               Page 1 of 20 PageID 1198



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                            FORT WORTH DIVISION

KATHIE CUTRER,                                     §
                                                   §
       Plaintiff,                                  §
                                                   §
v.                                                 §         NO. 4:18-cv-00159-O
                                                   §
TARRANT COUNTY LOCAL                               §
WORKFORCE DEVELOPMENT                              §
BOARD d/b/a TARRANT COUNTY                         §
WORKFORCE SOLUTIONS, AND                           §
INSPERITY INC.,                                    §         Hon. Reed O’Connor
                                                   §
                                                   §
       Defendants.                                 §


MOTION FOR LEAVE TO FILE SUR-REPLY TO DEFENDANT’S SUMMARY
               JUDGMENT REPLY (DOCKET 67)


TO THE HONORABLE JUDGE REED O’CONNOR:

       COMES NOW Kathie Cutrer and files this Plaintiff’s Motion for Leave to File

Sur-Reply to Defendant’s Summary Judgement Reply (Docket 67). Plaintiff requests

that the Sur-Reply attached as Exhibit A be filed in the Court’s record for the

following reasons:

       1. Defendant’s Reply leaves out critical facts that the court should be aware of

           before making a decision on Defendant’s Motion for Summary Judgment.

       2. Defendant has accused and officer of this Court of dishonesty in its Reply,

           and in communications between counsel, has threatened Plaintiff’s Counsel

           with “disbarment.” Such allegations warrant a sur-reply.



Plaintiff’s Motion for Leave to File Sur-Reply (Docket 67)                                 1
  Case 4:18-cv-00159-O Document 76 Filed 09/08/20              Page 2 of 20 PageID 1199



                                               Respectfully Submitted,

                                               __________________________________
                                               Joshua Stewart Graham
                                               SBN: TX24080736

                                               Joshua Graham Trial Lawyers
                                               6924 Glenview Drive
                                               North Richland Hills, Texas 76180
                                               Telephone: 817-789-4000
                                               Facsimile: 817-789-4001

                                               Counsel for Kathie Cutrer




Plaintiff’s Motion for Leave to File Sur-Reply (Docket 67)                                2
  Case 4:18-cv-00159-O Document 76 Filed 09/08/20              Page 3 of 20 PageID 1200



                                CERTIFICATE OF SERVICE


       I hereby certify that on this 8th day of September 2020, an electronic copy of

the foregoing brief was filed with the Clerk of Court for the United States District

Court using the CM/ECF system, and that service will be accomplished by the same.



                                               __________________________________
                                               Joshua Stewart Graham
                                               Joshua Graham Trial Lawyers
                                               6924 Glenview Drive
                                               North Richland Hills, Texas 76180
                                               Telephone: 817-789-4000
                                               Facsimile: 817-789-4001

                                               Counsel for Kathie Cutrer




Plaintiff’s Motion for Leave to File Sur-Reply (Docket 67)                                3
  Case 4:18-cv-00159-O Document 76 Filed 09/08/20              Page 4 of 20 PageID 1201



                            CERTIFICATE OF CONFERENCE

       I certify that on September 8, 2020, I attempted to conference with Defendant’s

Counsel. Defendant’s counsel responded but did not agree or disagree before this

document was ready for filing.


                                                __________________________________
                                               Joshua Stewart Graham
                                               Joshua Graham Trial Lawyers
                                               6924 Glenview Drive
                                               North Richland Hills, Texas 76180
                                               Telephone: 817-789-4000
                                               Facsimile: 817-789-4001

                                               Counsel for Kathie Cutrer




Plaintiff’s Motion for Leave to File Sur-Reply (Docket 67)                                4
 Case 4:18-cv-00159-O Document 76 Filed 09/08/20                          EXHIBIT
                                                                Page 5 of 20      A 1202
                                                                             PageID



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                            FORT WORTH DIVISION

KATHIE CUTRER,                                  §
                                                §
       Plaintiff,                               §
                                                §
v.                                              §          NO. 4:18-cv-00159-O
                                                §
TARRANT COUNTY LOCAL                            §
WORKFORCE DEVELOPMENT                           §
BOARD d/b/a TARRANT COUNTY                      §
WORKFORCE SOLUTIONS, AND                        §
INSPERITY INC.,                                 §          Hon. Reed O’Connor
                                                §
                                                §
       Defendants.                              §


     PLAINTIFF’S SUR-REPLY TO DEFENDANT’S SUMMARY JUDGMENT
                               REPLY


TO THE HONORABLE JUDGE REED O’CONNOR:

COMES NOW Kathie Cutrer and files this Plaintiff’s Sur-Reply to Defendant’s

Summary Judgement Reply (Docket 67). Plaintiff requests that Plaintiff’s Motion for

Summary Judgment (Docket 37) be Denied.


                                      BACKGROUND

       Defendant Workforce Solutions filed it Motion for Summary Judgment arguing

six reasons why this Court should grant Summary Judgment. Workforce Solutions

argues three primary reasons involving either alleged failure to exhaust

administrative remedies or a legitimate basis for firing Ms. Cutrer and three




Plaintiff’s Sur-Reply to Defendant’s Summary Judgment Reply (Docket 67)                    1
 Case 4:18-cv-00159-O Document 76 Filed 09/08/20                Page 6 of 20 PageID 1203



alternative reasons alleging that adequate time has passed for discovery and that

there is insufficient evidence to support Ms. Cutrer’s claim.

       On August 14, 2020, this Court heard argument on all outstanding issues,

including issues with the scheduling order and discovery that was not propounded

because of an agreement between the parties to stay the case and Ms. Cutrer’s

surgery and medical condition, which precluded her from being able to adequately

assist her counsel in answering discovery. This Court ordered Plaintiff’s Counsel to

respond to the primary issues regarding exhausting administrative remedies because

those issue are dispositive; and then the Court would address the issues regarding

discovery and the scheduling order later if necessary.

       Plaintiff timely filed her Response (Docket 63) to Defendant’s Motion for

Summary Judgment (Docket 37), and Defendant timely filed its Reply (Docket 67).

This Sur-Reply is narrowly tailored to address several arguments made in

Defendant’s Reply (Docket 67).


                                        ARGUMENT

Plaintiff’s Purported Admissions

       The term “perfected charge” is nowhere to be found in statute, nor is it found

in any document or communication from the Texas Workforce Commission or the

EEOC to Ms. Cutrer or her counsel. The EEOC logs presented to this Court were

obtained by Defendants via a Freedom of Information Act Request. Plaintiff had no

knowledge of the logs before this lawsuit. Nor was Plaintiff privy to any actual

communications between the EEOC and Defendant. What Plaintiff did have was a



Plaintiff’s Sur-Reply to Defendant’s Summary Judgment Reply (Docket 67)                    2
 Case 4:18-cv-00159-O Document 76 Filed 09/08/20                Page 7 of 20 PageID 1204



letter from the EEOC stating that what she filed with the Texas Workforce

Commission constituted a charge. See Exhibit A.

       What Defendant has effectively done in its various requests for admission is

attach to the requests two narrowing criteria (1) a definition of the words “Perfected

Charge” that does not synthesize case law, EEOC regulations, or the words that the

EEOC used in its correspondence to Ms. Cutrer; and (2) a copy of an unsigned “Draft

Charge” as defined by Defendant. The questions asked by Defendant were narrowly

tailored to suit its self-serving definition of a “Perfected Charge.” Plaintiff answered

the questions within the parameters provided by Defendant.

       For example, without considering a rule-synthesized definition of what a

“Perfected Charge” means, and only relying on Defendant’s self-serving definition,

Plaintiff had to answer “Admit” to Request No. 21 because the “Draft Charge”

provided by Defendant did not comport to Defendant’s self-serving definition of

“Perfected Charge.”

       Likewise, in Request No. 22, Plaintiff admitted that she never signed the

“Draft Charge” as provided by Defendant because looking at Defendant’s exhibit, it

was clear that it was not signed.

       In Requests Nos. 23 and 24, Plaintiff again answers the question based on

Defendant’s self-serving definition of “Perfected Charge,” which was not rule-

synthesized to consider case law, the EEOC’s regulations, or the written statements

made to the Ms. Cutrer and her counsel.

Plaintiff’s Counsel’s Affidavit




Plaintiff’s Sur-Reply to Defendant’s Summary Judgment Reply (Docket 67)                    3
 Case 4:18-cv-00159-O Document 76 Filed 09/08/20                Page 8 of 20 PageID 1205



       Defendant calls the Affidavit of Joshua Graham a “sham.” In fact, among the

repeated threats of sanctions by Defendant’s counsel, Defendant’s counsel has

threatened to have Plaintiff’s counsel “disbarred” as a result of the Affidavit attached

to the Plaintiff’s Response.

       On August 14, 2020, this Court held a hearing on all outstanding issue before

the court. During this hearing, Plaintiff’s counsel told the court that he made a

calculated decision to close the law firm’s downtown office in an attempt to continue

operations and save the jobs of the Firm’s employees during a statewide shutdown.

       After the move, Plaintiff’s counsel found record of meetings from years past,

including a meeting with Plaintiff Kathie Cutrer. Plaintiff’s counsel provided a

statement via Affidavit that did not embellish in any way and revealed only the facts

that could be gleaned as follows: (1) Counsel met with Ms. Cutrer; (2) the purpose of

the meeting was to review the EEOC’s Charge; (3) The form was completed; and (4)

the form was mailed. In Plaintiff’s Reply, she was candid about only having a copy of

the form before it was filled out and not being able to locate a copy of the document

that was mailed.

       Defendant’s conclusion that Plaintiff’s Counsel’s Affidavit is a “sham” is based

on the supposition that Plaintiff held more information or explanation than was

provided to the court. Plaintiff’s Counsel does not. Plaintiff’s Counsel’s Affidavit was

not presented as dispositive, nor should it be considered dispositive because the

EEOC itself ratified the complaint forwarded by the Texas Workforce Commission as

a valid charge—just not on the EEOC’s own form, which is not required by statute.




Plaintiff’s Sur-Reply to Defendant’s Summary Judgment Reply (Docket 67)                    4
 Case 4:18-cv-00159-O Document 76 Filed 09/08/20                Page 9 of 20 PageID 1206



       Regardless of whether Ms. Cutrer signed and mailed the Charge, the EEOC

instructed Ms. Cutrer that (1) the Charge it received from the Texas Workforce

Commission was a charge; and (2) that if the EEOC did not receive its own form back,

it could issue a right-to-sue letter, which it did.


                                      CONCLUSION

       Defendant repeatedly denies that this Court has jurisdiction over any claims

made against it. This Court has the power to provide disadvantaged Plaintiffs with

equitable remedies considering the underlying circumstances. Ms. Cutrer was taken

advantage of by an agency that had the power to discriminate against her,

retroactively fire her, and then muddy the waters concerning her complaints, and

deny her equal protection under the law. This Court has the power to level the field

and remove the unfair advantage that Defendant has created for itself given its

position with the Texas Workforce Commission and the EEOC. Plaintiff requests

that this Court deny Defendant’s Motion for Summary Judgment.

                                            Respectfully Submitted,

                                            __________________________________
                                            Joshua Stewart Graham
                                            SBN: TX24080736

                                            Joshua Graham Trial Lawyers
                                            6924 Glenview Drive
                                            North Richland Hills, Texas 76180
                                            Telephone: 817-789-4000
                                            Facsimile: 817-789-4001

                                            Counsel for Kathie Cutrer




Plaintiff’s Sur-Reply to Defendant’s Summary Judgment Reply (Docket 67)                    5
 Case 4:18-cv-00159-O Document 76 Filed 09/08/20               Page 10 of 20 PageID 1207



                             CERTIFICATE OF SERVICE


       I hereby certify that on this 8th day of September 2020, an electronic copy of

the foregoing brief was filed with the Clerk of Court for the United States District

Court using the CM/ECF system, and that service will be accomplished by the same.



                                            __________________________________
                                            Joshua Stewart Graham
                                            Joshua Graham Trial Lawyers
                                            6924 Glenview Drive
                                            North Richland Hills, Texas 76180
                                            Telephone: 817-789-4000
                                            Facsimile: 817-789-4001

                                            Counsel for Kathie Cutrer




Plaintiff’s Sur-Reply to Defendant’s Summary Judgment Reply (Docket 67)                    6
                                                                  EXHIBIT A
Case 4:18-cv-00159-O Document 76 Filed 09/08/20   Page 11 of 20 PageID 1208
Case 4:18-cv-00159-O Document 76 Filed 09/08/20   Page 12 of 20 PageID 1209
Case 4:18-cv-00159-O Document 76 Filed 09/08/20   Page 13 of 20 PageID 1210
Case 4:18-cv-00159-O Document 76 Filed 09/08/20   Page 14 of 20 PageID 1211
Case 4:18-cv-00159-O Document 76 Filed 09/08/20   Page 15 of 20 PageID 1212
Case 4:18-cv-00159-O Document 76 Filed 09/08/20   Page 16 of 20 PageID 1213
Case 4:18-cv-00159-O Document 76 Filed 09/08/20   Page 17 of 20 PageID 1214
Case 4:18-cv-00159-O Document 76 Filed 09/08/20   Page 18 of 20 PageID 1215
Case 4:18-cv-00159-O Document 76 Filed 09/08/20   Page 19 of 20 PageID 1216
Case 4:18-cv-00159-O Document 76 Filed 09/08/20   Page 20 of 20 PageID 1217
